Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, recites “cut” and “not cut”.  From the disclosure its not clear what is meant by these terms?   Its examiner’s best interpretation that not cut, requires no contact or a space between, and cut-requires contact between the two components.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hove (USPN 11,472,611).
With respect to claim 1, Hove shows a plug (16) body comprising: a spout (22) part; a plug (16) comprising a fitting part (26) and removably fitted to an inner side of the spout (22) part; and a sealing member in a ring shape attached to a lower side of the fitting part of the plug (16), wherein when the plug (16) is inserted, the sealing member is in contact with a portion on a lower side of the spout (22) part to form a sealing structure.  
With respect to claim 2, Hove shows wherein the spout (22) part has a cylindrical shape, and the portion on the lower side of the spout (22) part has a ring shape extending from an inner wall surface toward a cylinder axis.  
With respect to claim 3, Hove shows wherein the fitting part is a male threaded part (26) formed on an outer circumference of the plug (16), the spout (22) part comprises a cylindrical body and a female threaded part (26) formed on an inner side of the cylindrical body and capable of being screwed with the male threaded part (26), in a cross-sectional view cut along a plane including a cylinder axis of the cylindrical body, an angle formed by an upper surface of the male threaded part (26) with respect to a plane orthogonal to the cylinder axis is smaller than an angle formed by a lower surface of the male threaded part (26) with respect to the plane orthogonal to the cylinder axis, and an upper surface and a lower surface of the female threaded part (24) (26) are substantially parallel to the lower surface and the upper surface of the male threaded part (26).  (fig. 3 shows the required angles on the threads 26)
With respect to claim 4, Hove shows wherein the male threaded part (26) is not cut to a sealing position, and the female threaded part (26) is cut to the sealing position.  
With respect to claim 5, Hove shows a container (32) in a bottomed cylindrical shape to which the plug (16) body is attached.  
Conclusion

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/           Primary Examiner, Art Unit 3736